Citation Nr: 1429677	
Decision Date: 07/01/14    Archive Date: 09/02/14

DOCKET NO.  11-02 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to August 12, 2009 and 70 percent disabling thereafter.

2.  Entitlement to an effective date earlier than August 12, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than April 27, 2007, for the grant of service connection for degenerative arthritis and disc disease, lumbar spine.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1991.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from March and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The March 2008 rating decision granted service connection for the back disability, effective April 27, 2007; the July 2008 rating decision granted service connection for PTSD with an initial 30 percent evaluation, effective February 22, 2006.  Jurisdiction of the claim was subsequently transferred to the RO in San Diego, California.  

In a December 2010 rating decision, an increased 70 percent evaluation was assigned, effective August 12, 2009.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for PTSD remains before the Board.

The issues of increased rating for PTSD and earlier effective date of the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

VA received no formal claim or informal claim of service connection for a back disability prior to April 27, 2007. 

CONCLUSION OF LAW

The criteria for an effective date prior to April 27, 2007, for the grant of service connection for a degenerative arthritis and disc disease, lumbar spine have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

All pertinent, identified records have been obtained and considered.  The effective date determination does not turn on a medical question; hence no further examination is needed.  There is no indication of additional assistance that would be reasonably likely to assist the Veteran in substantiating entitlement to an earlier effective date.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159. 

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

In an August 2006 rating decision, the RO assigned separate 10 percent ratings for service-connected bilateral ankle disabilities, effective February 22, 2006, the date of a claim for increased rating.  Prior to that date, the Veteran was assigned a single noncompensable rating.  

The Veteran, via her then-representative, first filed a claim for service connection for a back disability as secondary to the service-connected bilateral ankle disabilities, in a statement date-stamped as received by VA on April 27, 2007.  Service connection was initially denied in a September 2007 rating decision.  The Veteran's then-representative submitted a notice of disagreement as to that decision in October 2007.  Thereafter, service connection was granted and an effective date of April 27, 2007 assigned in the March 2008 rating action on appeal.  In June 2008, the Veteran's then-representative submitted a VA Form 9 which included "degenerative disc disease."  The RO interpreted that as a notice of disagreement  and issued a statement of the case addressing the effective date issue in December 2010.  

In February 2011 correspondence, the Veteran's current representative argues that the Veteran filed several claims for compensation on February 22, 2006, and the RO granted service connection for bilateral ankle sprains in August 2006, effective from February 2006.  The representative then asserts that on April 27, 2007, VA acknowledged receipt of new and material evidence of an additional back disability secondary to her now service-connected bilateral ankle disabilities (emphasis added).  Thereafter, in March 2008, the RO granted service connection for the back disability as secondary to the service-connected bilateral ankle disabilities, and assigned the effective date of April 2007.  The representative argues that the Veteran's initial claim for compensation in February 2006 was for disabilities resulting from in-service ankle sprains and in April 2007 VA received new and material evidence within the appeal period of the August 2006 decision awarding compensation for the ankle disabilities.  Thus, the evidence must be considered to have been received from the date of the original claim under 38 C.F.R. § 3.156(b).  

Based on a review of the record, the Board finds that the claims file does not contain any evidence of communication to VA from the Veteran or a representative on her behalf concerning her back disability or intent to apply for benefits for a back disability before April 27, 2007.  The Veteran's February 2006 claim did not reference a back disability at all.  In contrast, the April 2007 claim submitted by her then-representative specifically referred to "[e]ntitlement to service connection for degenerative disc disease lumbar spine as secondary to bilateral ankle disabilities."  

The August 2006 rating decision did not grant service connection for the bilateral ankle disabilities; it granted claims for increased ratings.  Service connection had been in effect since 1991.  Further, VA did not "acknowledge receipt" of new and material evidence pertaining to the back in April 2007.  In a June 2007 letter, VA provided notice to the Veteran regarding her application for "service-connected compensation for bilateral ankle condition and degenerative disc disease, lumbar spine, secondary to ankle condition" which was received on "April 27, 2007."  There was no reference in that correspondence to "new and material evidence."   

As for the argument that "new and material" evidence submitted in April 2007 was received prior to the expiration of the appeal period following the August 2006 rating decision and must be considered to have been received in connection with the pending claim (i.e., the February 2006 claim), the Board points out that the August 2006 rating decision did not address a back claim.  The first rating decision that addressed a back claim was the September 2007 rating decision.  Thus, there was no claim "pending" as of April 2007.  

The law is clear that the effective date for service connection is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case the latter date is the date VA received the claim.  See id.  The appropriate effective date for the grant of service connection is the date she filed her claim, or April 27, 2007.

As the preponderance of the evidence is against an effective date prior to April 27, 2007, for the grant of service connection for degenerative arthritis and disc disease, lumbar spine, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

An effective date earlier than April 27, 2007, for the grant of service connection for degenerative arthritis and disc disease, lumbar spine, is denied.  


REMAND

The Veteran contends that she is entitled to higher initial disability ratings for her PTSD disability.  During the appeals period, the Veteran has received treatment for her PTSD condition at the Albuquerque and Loma Linda VA Medical Centers (VAMCs).  See VA PTSD Examination, June 2012.  A review of the Veteran's paper and electronic claims file reveals that the record is missing pertinent Albuquerque VAMC medical treatment records between September 2009 and April 2010.  VA's duty to assist includes obtaining all available records of the Veteran's relevant VA medical treatment.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, it is necessary to remand the case in order to obtain the missing Albuquerque VAMC treatment records.  

As noted, the Veteran's representative submitted an NOD as to effective date assigned in the March 2013 rating decision that awarded TDIU.  To date, the RO has not issued a statement of the case (SOC) that addresses that NOD.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical treatment records from
the Albuquerque VAMC from September 2009 through the present and from the Loma Linda VAMC from July 2012 through the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records.

2.  Issue the Veteran and his representative an SOC with respect to his claim for an effective date earlier than August 12, 2009, for the grant of TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.  If an appeal is perfected, the claim should be returned to the Board for further appellate consideration, as appropriate.

3.  After completing the above, further development should be undertaken as may be indicated by the newly obtained VAMC treatment records, to include a new VA examination if the evidence shows an increase in the severity of the Veteran's PTSD.  The Veteran's claim should then be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


